         Case 2:20-cv-03944-MAK Document 62 Filed 09/07/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RAKYM DURHAM                                 : CIVIL ACTION
                                              :
                     v.                       : NO. 20-3944
                                              :
 OFFICER MOUZONE #3059, et al.                :

                                           ORDER

       AND NOW, this 7th day of September 2021, upon considering Defendants’ motions for an

extension and substitution (ECF Doc. Nos. 57, 58, 59, 61) and mindful of the parties’ obligations

under our July 2, 2021 Order (ECF Doc. No. 50) granting the latest extension, it is ORDERED

we will hear telephonic argument on September 7, 2021 at 4:00 P.M. (Dial-in Number: 888-278-

0296; Access Code: 5723096#) with all counsel.




                                                    KEARNEY, J.
